Citation Nr: 0939206	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-06 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Wade R. Bosely, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1967 to August 1969 and from November 1982 to 
February 1986.  The Veteran served in Vietnam, and was 
awarded the Combat Infantryman Badge and the Purple Heart.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an October 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana which, in part, denied the Veteran's 
claims of entitlement to service connection for PTSD and 
entitlement to TDIU.  

In April 2006, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.

Subsequently, in September 2006 and May 2009, the Veteran 
submitted additional medical evidence directly to the Board, 
accompanied by written waivers of consideration of such 
evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2008).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Remanded issue

The Veteran's claim of entitlement to TDIU is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the Department of Veterans Affairs Regional Office.
Issues not on appeal

In the above-referenced October 2004 rating decision, the RO 
denied the Veteran's claims of entitlement to increased 
disability ratings for his service-connected left knee and 
low back disabilities.  To the Board's knowledge, the Veteran 
has not disagreed with these decisions.  Accordingly, they 
are not in appellate status.        See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A.          § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  The medical evidence of record indicates that the Veteran 
currently has PTSD. 

2.  The Veteran participated in combat operations while 
serving in Vietnam.

3.  The medical evidence of record indicates that the 
Veteran's currently diagnosed PTSD is related to his in-
service combat stressors.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, 
the Veteran's PTSD disability was incurred in military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2008).





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims entitlement to service connection for 
PTSD.  As is discussed elsewhere in this decision, the Board 
is remanding the Veteran's TDIU claim for further 
development.    

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

VCAA notice letters were sent to the Veteran regarding his 
PTSD service connection claim in May 2004 and April 2006.  
These letters appear to be adequate.  The Board need not, 
however, discuss in detail the sufficiency of the VCAA notice 
letters in light of the fact that the Board is granting the 
claim.  Any potential error on the part of VA in complying 
with the provisions of the VCAA has essentially been rendered 
moot by the Board's grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the decision of the United States Court of Appeals for 
Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in the above-referenced April 2006 
letter.  As discussed in detail below, the Board is granting 
the Veteran's claim.  It is not the Board's responsibility to 
assign a disability rating or an effective date in the first 
instance.  The Board is confident that if required, the 
Veteran will be afforded any additional appropriate notice 
needed under Dingess.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative, and testified 
before the undersigned Veterans Law Judge in April 2006.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection - PTSD

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition, (2) credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and (3) a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R.             § 3.304(f) 
(2008).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2008).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Action Ribbon, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2008).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence which supports and does not contradict the veteran's 
testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau at 395-396 (1996); Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R.       § 3.102 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Analysis

In substance, the Veteran contends that his duties as an Army 
infantryman exposed him to circumstances where he witnessed 
wounded and deceased soldiers, as well as to combat 
situations which have led to PTSD.

Turning first to element (2) of 38 C.F.R. § 3.304(f), in-
service stressor, as noted above the Veteran is a recipient 
of the Combat Infantryman Badge and the Purple Heart, and 
therefore the Veteran's lay testimony regarding the reported 
stressors [witnessing wounded and deceased soldiers during 
combat duty in Vietnam] must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Accordingly element (2) is fulfilled.  

Moving to crucial element (1) of 38 C.F.R. § 3.304(f), 
current diagnosis, the Board initially notes that it is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  However, the Board is charged with the 
duty to make findings of fact based on the probative value of 
the evidence of record as a whole.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369, 
1377 (Fed. Cir. 2000).

At its core, the key question of fact to be determined by the 
Board in this case is whether the evidence of record 
demonstrates that the Veteran currently has PTSD.  

The record on appeal contains conflicting medical evidence.  
In the Veteran's favor are the medical opinions noted in two 
private examination reports dated September 7, 2004 and April 
18, 2009, each identifying a current diagnosis of chronic and 
severe PTSD.  See the September 7, 2004 private report of 
W.E.C., Ph.D.; see also the April 18, 2009 private report of 
J.M., Ph.D.  

In contrast, VA examination reports dated June 30, 2004 and 
November 30, 2005 specifically rule out a current PTSD 
diagnosis, and instead diagnose the Veteran with adjustment 
disorder.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that the Board had inherent 
fact-finding ability. 

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  In evaluating the probative value 
of competent medical evidence, the Court has stated in 
pertinent part: "The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . .  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the adjudicator . . ."  
See Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993).

After reviewing the record, and for reasons stated 
immediately below, the Board finds the private opinions 
obtained by the Veteran in September 2004 and April 2009, 
which indicate a current diagnosis of PTSD, to be of greater 
probative value than the VA examiners' opinions to the 
contrary.  

At the June 2004 VA examination, the examiner determined that 
although the Veteran reported a stressor that meets the DSM-
IV PTSD stressor criteria, the Veteran "did not report" 
pertinent symptomatology required to satisfy all criteria for 
a PTSD diagnosis.  The examiner diagnosed the Veteran with 
adjustment disorder.  See the June 2004 VA examiner's report, 
pages 5 and 6.  

Shortly after the June 2004 VA examination, the Veteran 
submitted a three page statement asserting that the June 2004 
VA examiner's report was filled with "numerous errors and 
misstatements," and that the VA examiner failed to ask 
enough questions to elicit a true description of his 
symptomatology.  See the Veteran's September 3, 2004 
Statement in Support of Claim.  More specifically, the 
Veteran disputed the VA examiner's characterization of his 
family relationships [noting that the VA examiner stated he 
had a "happy, loving marriage" when in fact, the Veteran 
claims he is "unable to show [his wife] affection and 
love," and that he and his wife have "separate lives"], 
and his attitude toward work [noting that the examiner stated 
that the Veteran "liked his job," without reporting that 
what he liked about the job was that he could be by himself].  
See id.

Further, although the VA examiner indicated the Veteran 
enjoys playing basketball, going on vacations, and going out 
to dinner, the Veteran pertinently disputed these findings 
noting that he has not played basketball in three years, has 
only gone on one vacation since his return from Vietnam 
[which he took alone], and that he doesn't go out to dinner.  
See the June 2004 VA examiner's report; see also the 
Veteran's September 3, 2004 Statement in Support of Claim.  

Indeed, Dr. W.E.C. pointed out in his subsequent September 
2004 psychological assessment that the June 2004 VA examiner 
erroneously noted that the Veteran enjoys doing things with 
his brother, when the Veteran in fact has no brother.  
Similarly, Dr. W.E.C. indicated that the June 2004 VA 
examiner never mentioned that the Veteran was hypervigilent, 
noting that the Veteran "gave several examples of this once 
he understood the concept of hypervigilance after it was 
explained to him."  See the September 2004 private 
examination report of Dr. W.E.C.
Significantly, Dr. W.E.C. prepared his 25 page psychological 
report after participating in 15 prior therapy sessions with 
the Veteran, as opposed to the June 2004 VA examiner, who 
only administered a 90 minute interview.

It appears that both the June 2004 VA examiner and the 
November 2005 VA examiners [a panel of three psychiatrists] 
based their respective non-PTSD diagnoses on the fact that 
the Veteran failed to report specific PTSD symptomatology 
during his interviews.  See, e.g., the June 2004 VA 
examiner's report [noting the Veteran "did not report 
persistent avoidance of stimuli associated with the trauma," 
nor did he report "markedly diminished interest or 
participation in significant activities . . . ."]; see also 
the November 2005 VA examiners' report [indicating that when 
the Veteran was given an opportunity to talk about his 
symptomatology, he "did not mention flashbacks," "startle 
response," or "hallucinations," and did not talk about 
"fears of going out into the community, or "intense 
psychological stress as a result of any internal or external 
causes resembling his experience in Vietnam"].

While the Board finds no reason to doubt the accuracy of 
these observations, the Board finds it significant that the 
Veteran was much more open, responsive, and forthright about 
his past experiences and his current symptomatology during 
his interviews with the September 2004 and April 2009 private 
examiners, than he was with the VA examiners.  Notably, the 
Veteran testified that he told the November 2005 panel of VA 
examiners before his interview that it was "difficult for 
[him] to speak about [his] experiences in Vietnam," that 
"it took [him] a while to trust people," and that "it may 
take [him] a while to open up."  See the April 2006 hearing 
transcript, page 9.  The Veteran then testified that when the 
panel asked a series of questions about his mother, the 
Veteran became "defensive," "shut down and retreated."  He 
stated that he "answered their questions, but the atmosphere 
was . . . not very open."  See id., pages 10 and 11.  
Pertinently, the November 2005 VA examiners' report indicates 
that the Veteran "seemed vague and hesitant in answering 
some questions . . . ."  See the November 2005 VA examiners' 
report, page 6.  

In contrast, the Veteran testified that he was much more 
comfortable speaking to actual Vietnam veterans, such as Dr. 
W.E.C. in September 2004 [and Dr. J.M. in April 2009], 
although it took approximately three or four therapy sessions 
with Dr. W.E.C. to "break the ice" before becoming 
comfortable with talking about his experiences.  See the 
April 2006 hearing transcript, page 6.  

Recognizing the Veteran's discomfort at the VA examinations, 
both of the Veteran's private psychologists specifically 
discredited the methods, analysis, and resulting conclusions 
of the June 2004 and November 2005 VA examiners.  More 
specifically, after diagnosing the Veteran with PTSD in 
September 2004, Dr. W.E.C. crucially stated that he 
"disagrees strongly with [the June 2004 VA examiner's] 
findings that [the Veteran] does not have PTSD.  He diagnosed 
him as having an adjustment disorder!  Adjustment 
difficulties to what?  Heavy combat?  This is PTSD."  See 
the Veteran's September 2004 private report of Dr. W.E.C.  
Likewise, Dr. J.M. specifically stated in his April 2009 
report that the June 2004 VA examiner's "conclusions about 
[the Veteran] may well reflect his interviewing technique 
which - as many veterans have told me - discourages frank and 
open conversation."  See the April 2009 private examination 
report of Dr. J.M.  

Further, after acknowledging the Veteran's additional 
complaints that the November 2005 VA three-person panel 
"intimidated" and "provoked him," Dr. J.M. pertinently 
stated that 

"[I]t has been my experience reviewing Claims Folders 
and interviewing veterans for the purpose of providing 
an IMO where the veteran sat before a Board of Three 
Psychiatrists, it has ended badly - and how could it 
not?  In every one of the cases in my experiences, none 
of the psychiatrists were veterans, all were strangers 
to the veteran, the veteran felt intimidated or 
perceived the Examiners as hostile, etc, etc.  All those 
things were certainly true in this case, and for the 
these reasons it is my opinion that the conclusions 
based on the veteran's report in extremely adverse 
circumstances were based on incomplete information and 
are therefore erroneous."  

See the April 2009 private examination report of Dr. J.M., 
page 17.

Unlike the June 2004 and November 2005 VA examiners, Drs. 
W.E.C. and J.M. based their PTSD diagnoses on what the 
Veteran revealed through more thorough and apparently more 
comfortable psychological examinations.  These PTSD diagnoses 
were not based merely upon what the Veteran failed to report, 
but upon the Veteran's own responses to specific questions 
elicited after explanation of PTSD symptomatology.  Indeed, 
Dr. W.E.C. found that the Veteran re-experiences his in-
service trauma daily, avoids talking to others about his 
trauma, trusts almost no one, is a loner, has difficulty 
concentrating, sleeps poorly, overacts to stimuli he 
perceives to be out of place, and is hypervigilant with a 
marked startle response.  See the September 2004 private 
examination report of Dr. W.E.C.  

Moreover, Dr. J.M.'s April 2009 report demonstrates a 
complete review of all prior evidence of record, both for and 
against he Veteran's claim, and includes analysis of 
psychometric testing results which were not administered at 
any prior examination.  Pertinently, the Veteran's test 
scores demonstrated feelings of hopelessness, dissatisfaction 
or boredom with everything, feelings of being punished, 
irritation, indecision, feelings he must push himself hard to 
do anything, and sleep disturbance.  Dr. J.M. remarked that 
the Veteran's score of 77 on the Penn Inventory was "over 
twice the cutoff score of 35" and was the highest score he 
has ever seen.  See the April 2009 private examination report 
of Dr. J.M., page 15.  

Based on the Veteran's submitted testimony, indicating 
significant discrepancies between what he claimed to have 
reported to the June 2004 VA examiner and what the VA 
examiner actually included in his June 2004 report, as well 
as the subsequent medical opinions of Dr. W.E.C. and Dr. 
J.M., who discount the medical conclusions of the June 2004 
and November 2005 VA examiners, highlighting erroneous facts 
and problematic interviewing techniques, the Board places 
little probative value on the June 2004 and November 2005 VA 
examiners' respective medical assessments.  Indeed, the 
weight of a medical opinion is diminished where that opinion 
is ambivalent, based on an inaccurate factual premise, based 
on an examination of limited scope, or where the basis for 
the opinion is not stated.        See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board additionally notes that the PTSD symptomatology 
observed and documented by Drs. W.E.C. and J.M. in their 
respective reports is consistent with the symptomatology 
noted in the other evidence of record, to include a lay 
statement from the Veteran's wife [who indicated the Veteran 
is "always on guard," has trouble sleeping, has flashbacks, 
is depressed, and has temper tantrums], and recently 
submitted medical reports dated over fifteen years ago 
demonstrating prior treatment for anxiety, sleeping problems, 
flashbacks, and rage.  See the January 2005 statement of the 
Veteran's wife; see also the April 1993 private treatment 
records of P.P.  Indeed, the observations [or lack thereof] 
noted by the June 2004 and November 2005 VA examiners appear 
to be medical outliers.  

After having carefully considered the matter, the Board finds 
that the competent evidence of record firmly demonstrates 
that the Veteran currently has PTSD.  Accordingly, resolving 
all doubt in favor of the Veteran, a current diagnosis of 
PTSD is established, and element (1) of 38 C.F.R. § 3.304(f) 
is satisfied.   

Finally, with respect to element (3) of 38 C.F.R. § 3.304(f), 
both Dr. W.E.C. and Dr. J.M. concluded that the Veteran's 
current PTSD is related to his in-service combat stressors.  
More specifically, Dr. W.E.C. specifically stated that the 
Veteran's PTSD was "due to combat trauma."  See the 
September 2004 private examination report of Dr. W.E.C., page 
24.  Similarly, Dr. J.M. concluded that the Veteran's PTSD 
was "clearly related to his Vietnam experience."  See the 
April 2002 private examination report of Dr. J.M., page 17.  
For the reasons noted above, the Board finds these opinions 
more probative than the conclusions of the June 2004 and 
November 2005 VA examiners.  There is no other medical 
evidence of record to the contrary.  

Accordingly, element (3), and therefore all elements, have 
been satisfied.  The benefit sought on appeal is allowed.


ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
remaining issue must be remanded for further evidentiary 
development.

As was discussed above, in this decision the Board has 
granted the Veteran's claim of entitlement to service 
connection for PTSD.  It is not the responsibility of the 
Board to assign a disability rating in the first instance.
Clearly, the RO has not had the opportunity to consider the 
Veteran's TDIU claim in light of the Board's grant of 
entitlement to service connection for PTSD. Therefore, the 
issue of TDIU must be remanded in order for the agency of 
original jurisdiction to readjudicate the Veteran's TDIU 
claim based upon all of his service-connected disabilities.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED to the Department of 
Veterans Affairs Regional Office for the following action:

The RO should readjudicate the Veteran's 
claim of entitlement to TDIU in light of 
all of his service- connected 
disabilities, to include PTSD.  If the 
benefit sought on appeal remains denied, 
the RO should provide the Veteran and his 
representative with a supplemental 
statement of the case (SSOC), and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


